DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Humpert et al. (U.S. Patent No. 3,880,183) disclose a water outlet (Figs. 1-5) for installation in a recess in a wall (14), comprising an inner pipe (52) designed as a throughflow pipe, an outer pipe (27) designed as an outflow pipe (Fig. 2), wherein the outer pipe (27)  is directly mounted on the inner pipe (52) and at least partially surrounds (Fig. 2) the inner pipe (52), and a connection unit (10), wherein the connection unit (10) comprises a connection plate (46) and a bezel (66), wherein the inner pipe (52) is arranged on the connection plate (46), and wherein the bezel (66) is arranged around (Fig. 2) the outer pipe (27) at a distance (Fig. 2) from the connection plate (46), characterized in that the outer pipe (27) is displaceable along its longitudinal axis (Fig. 2), and in that a fixing means (58 and 68) is provided, by which a previously adjusted relative position between the inner pipe (52) and the outer pipe (27) can be fixed (Column 2 line 62-Column 3 line 19).
Humpert et al. does not render obvious in combination with the other claim limitations wherein the fixing means is arranged on the outer pipe between the connection plate and the bezel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753